TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00431-CV


Donald Ray McCray, Appellant

v.

Paula Foy, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN402677, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	This appeal arises from a final order dismissing appellant's claims, which was signed
by the trial court on May 3, 2005.  Appellant's notice of appeal was due on June 2, 2005, 30 days
after the order was signed. (1) See Tex. R. App. P. 26.1(a).  Appellant's notice of appeal was not filed
with this Court until June 24, 2005.  Because appellant's notice of appeal was untimely and was
outside of the 15-day window for an extension of time provided in Rule 26.3, we dismiss his appeal
for want of jurisdiction.  See Tex. R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 22, 2005
1. 	Appellant did not file any motions or requests that would extend this deadline.  See Tex.
R. App. P. 26.1(a).